Exhibit 10.1

CLOVIS ONCOLOGY, INC.

This agreement (this “Agreement”) effective as of July 31, 2015 (the “Effective
Date”), is entered into by and between Andrew Allen (referred to herein as
“you”) and Clovis Oncology, Inc. (the “Company”) and is intended to set forth
our mutual agreement in respect of your continued service with the Company from
and after the Effective Date in the context of your starting a new company to be
called Gritstone Oncology, Inc. (“Gritstone”). Reference is hereby made to (i)
that certain Employment Agreement, dated August 24, 2011, by and between you and
the Company (the “Employment Agreement”), and (ii) that certain Confidentiality,
Non-Interference and Invention Assignment Agreement, dated August 24, 2011 (the
“Non-Interference Agreement”). By signing below, you hereby confirm that you
have resigned pursuant to Section 8(f) of the Employment Agreement from any and
all positions that you hold with the Company, including as the Company’s
Executive Vice President of Clinical and Pre-Clinical Development and Chief
Medical Officer, effective as of the close of business on the Effective Date.

Effective on the first business day following the Effective Date and for a
period of one (1) year thereafter (the “Consulting Period”), the Company has
agreed to engage you, and you have agreed to provide services to the Company, as
a consultant; provided, however, that the Consulting Period may be extended for
successive one (1) year periods on each anniversary of the Effective Date, with
your agreement and the approval by the board of directors of the Company (the
“Board”); provided, further, that the Consulting Period may be terminated
earlier at the discretion of the Company in the event that you engage in conduct
that constitutes “Just Cause” (as defined in the Employment Agreement) or if you
violate, or attempt to violate, any of the provisions of Section 5(b) of the
Non-Interference Agreement or the terms of this Agreement. In addition, the
Company hereby agrees that any and all activity in which you engage with respect
to the development and funding of Gritstone shall not be deemed to be violative
of Section 5(a) of the Non-Interference Agreement.

Notwithstanding any provision of the Non-Interference Agreement to the contrary,
you hereby acknowledge and agree that for purposes of the Non-Interference
Agreement, “Post-Termination Non-Interference Period” shall mean the period
commencing as of the Effective Date and ending on the later of (x) the twelve
(12) month anniversary of such date, and (y) the expiration of the Consulting
Period, as may be extended from time to time, with your consent and the approval
by the Board. During the Consulting Period, it is expected that you will be
available to consult with the Company’s executive officers telephonically at
such times as may be reasonably requested by any of them and you agree to render
your assistance and participation, giving at all times the full benefit of your
knowledge, expertise, technical skill and ingenuity, in support of the Company.
You agree that you will perform your consulting services as an independent
contractor, and not as an employee, agent or representative of the Company or
any of its direct or indirect subsidiaries or affiliates (collectively, the
“Company Group”), and unless authorized in writing by the Company, you will not
have the power or authority to act on behalf of, or bind in any way, any member
of the Company Group.

In consideration for your consulting services, the Company hereby agrees that,
during the Consulting Period, you shall continue to vest in any outstanding
stock options to purchase the Company’s common stock granted to you prior to the
Effective Date in accordance with the terms of the applicable plan and option
agreement pursuant to which such options were granted as if your employment had
continued during the Consulting Period and you shall not be deemed to have
experienced a termination of your employment or service for purposes of such
outstanding stock options until the expiration or termination of the Consulting
Period. Notwithstanding the foregoing, upon any termination of your engagement
for Just Cause or due to a violation, or attempted violation, of Section 5(b) of
the Non-Interference Agreement or this Agreement, any and all stock options to
purchase the Company’s common stock held by you (whether vested or unvested)
shall immediately terminate, and the Company shall have no further obligations
to you under this Agreement thereafter.

As an independent contractor, you will be solely responsible for payment of all
applicable taxes payable in respect of amounts payable to you under this
Agreement, and neither the Company nor any other member of the Company Group
will withhold for taxes from any such amounts. In addition, you understand and
agree that you are not eligible by virtue of your engagement as a consultant to
participate in any of the employee benefit plans or programs of the Company
Group (other than as may be required by applicable law in connection with your
termination of employment). In the event that this consulting arrangement is
reclassified as employment by any governmental agency or court, you further
agree that you will not seek to participate in or benefit from any of the
employee benefit plans or programs of the Company Group as a result of such
reclassification.



--------------------------------------------------------------------------------

You acknowledge that, during the course of your engagement, you will have access
to, and be in close contact with, confidential and proprietary information about
the Company Group. In recognition of the foregoing, you hereby reaffirm all
confidentiality, non-interference, invention assignment or similar covenants
previously made by you in favor of the Company Group, including, but not limited
to, those provided in the Non-Interference Agreement. You hereby acknowledges
and agree that this Agreement and the Non-Interference Agreement will be
considered separate contracts, and the Non-Interference Agreement will survive
the termination of this Agreement for any reason.

The terms contained in this Agreement constitute and embody our full and
complete understanding and agreement with respect to your resignation as an
employee of the Company and engagement as a consultant for the Company, and
supersede and replace any prior or contemporaneous agreements or understandings,
written or oral, concerning such subject matter. The terms of this Agreement may
be modified only by a writing duly executed by you and the Company, and this
Agreement, and your obligations hereunder, may not be assigned by you without
the prior written consent of the Company. The benefits and obligations contained
in this Agreement will inure to the benefit of and be binding upon the Company
and its respective successors and assigns.

This Agreement will be governed under the laws of the state of Colorado, without
giving effect to the choice of law principles thereof.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below. The execution of this Agreement may be by actual or facsimile
signature.

AGREED AND ACCEPTED

CLOVIS ONCOLOGY, INC.

 

By:  

/s/Erle T. Mast

Name: Erle T. Mast

Title: Executive Vice President and Chief Financial Officer

Date:       August 6, 2015

AGREED AND ACCEPTED

as of the 6 day of August 2015:

 

/s/Andrew R. Allen

Andrew R. Allen

 

-3-